



Form of Exchange Agreement
 
October 2, 2018
 
Immunomedics, Inc.
300 The American Road,
Morris Plains, NJ 07950


Attn: Michael R. Garone
 
Re:Exchange of 4.75% Convertible Senior Notes due 2020 for Common Stock
 
Ladies and Gentlemen:
 
The undersigned investor (the “Investor”), for itself and on behalf of the
beneficial owners listed on Exhibit B.1 hereto (“Accounts”) for whom the
Investor holds contractual and investment authority (each, including the
Investor if it is a party exchanging Notes, an “Exchanging Investor”), hereby
agrees to exchange, with Immunomedics, Inc. (the “Company”), certain 4.75%
Convertible Senior Notes due 2020fa, CUSIP 452907 AK4 (the “Notes”) for shares
(the “Shares”) of the Company’s Common Stock, par value $0.01 per share (the
“Common Stock”).  The Investor understands that the exchange (the “Exchange”) is
being made without registration of the Shares under the Securities Act of 1933,
as amended (the “Securities Act”), or any securities laws of any state of the
United States or of any other jurisdiction and that the Shares are being offered
only to institutional “accredited investors” within the meaning of Rule 501 of
Regulation D under the Securities Act that are also “qualified institutional
buyers” within the meaning of Rule 144A under the Securities Act, pursuant to a
private placement exemption from registration under Section 4(a)(2) of the
Securities Act.
 
This Exchange Agreement and the Terms and Conditions for Exchange of Securities,
dated October 2, 2018, attached hereto as Exhibit A (the “Terms and Conditions”
and, together with this Exchange Agreement, the “Agreement”) is made as of the
date hereof between the Company and the Investor.
 
Subject to the terms and conditions of this Agreement, the Investor hereby
agrees to exchange, and cause the other Exchanging Investors to exchange,
$[         ] aggregate principal amount of the Notes (the “Exchanged Notes”) for
a number of Shares as set forth in the Terms and Conditions, and the Company
agrees to issue such Shares to the Exchanging Investors in exchange for such
Exchanged Notes.
 
At or prior to the times set forth in Exhibit B.2 hereto (the “Exchange
Procedures”), the Investor shall cause the Exchanged Notes to be delivered by
book entry transfer through the facilities of The Depository Trust Company
(“DTC”) to Wells Fargo Bank, National Association, in its capacity as trustee of
the Notes (in such capacity, the “Trustee”), for the account/benefit of the
Company for cancellation as instructed in the Exchange Procedures and on the
Trading Day (as defined in the Terms and Conditions) prior to the Closing (as
defined in the Terms and Conditions); and on the Closing Date (as defined in the
Terms and Conditions), subject to satisfaction of the conditions precedent
specified in Section 5 of the Terms and Conditions and the prior receipt by the
Trustee from the Investor of the Exchanged Notes, the Company shall deliver to
the DTC account specified by the Investor for each relevant Exchanging Investor
in Exhibit B.1 a number of Shares as set forth in the Terms and Conditions.  All
questions as to the form of all documents and the validity and acceptance of the
Exchanged Notes and the Shares will be determined by the Company, in its sole
discretion, which determination shall be final and binding.
 
Subject to the terms and conditions of this Agreement, the Investor hereby, for
itself and on behalf of its Accounts, (a) waives any and all other rights with
respect to such Exchanged Notes and (b) releases and discharges the Company from
any and all claims the undersigned and its Accounts may now have, or may have in
the future, arising out of, or related to, such Exchanged Notes.
 
Each of the provisions of the Terms and Conditions is incorporated herein by
reference in its entirety, and shall be deemed to be a part of this Exchange
Agreement to the same extent as if such provisions had been set forth in full
herein; and each of the representations, warranties, and agreements set forth
therein shall be deemed to have been made at and as of the date of this Exchange
Agreement.  Unless otherwise defined herein, terms defined in the Terms and
Conditions are used herein as therein defined.
 
This Agreement constitutes the entire agreement between the Company and the
Investor with respect to the subject matters hereof. This Exchange Agreement may
be executed by one or more of the parties hereto in any number of separate
counterparts





--------------------------------------------------------------------------------





(including by facsimile or other electronic means, including telecopy, email or
otherwise), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.  Delivery of an executed signature
page of this Exchange Agreement by facsimile or other transmission (e.g., “pdf”
or “tif” format) shall be effective as delivery of a manually executed
counterpart hereof.
 
[SIGNATURE PAGE FOLLOWS]
 
If the foregoing correctly sets forth your understanding as to the matters set
forth herein, please indicate your acceptance thereof in the space provided
below for that purpose and deliver a copy to the undersigned, whereupon this
Agreement shall constitute a binding agreement between the Company and the
Investor.
 
 
Very truly yours,
 
Immunomedics, Inc.
 
 
 
 
By
 
 
 
Name:
 
 
Title:

 


 
Please confirm that the foregoing correctly sets forth the agreement between the
Company and the Investor by signing in the space provided below for that
purpose.
 
 
AGREED AND ACCEPTED:
 
 
 
 
 
Investor:
 
[             ],
 
in its capacity as described in the first paragraph hereof
 
 
 
 
By
 
 
 
Name:
 
 
Title:

 


 
EXHIBIT A
 
Terms and Conditions for Exchange of Securities
 
Each of Immunomedics, Inc. a Delaware corporation (the “Company”), and the
undersigned (the “Investor”), for itself and on behalf of the beneficial owners
listed on Exhibit B.1 to the Exchange Agreement for whom the Investor holds
contractual and investment authority (together with the Investor, the
“Exchanging Investors”), hereby confirms its agreement pursuant to that certain
exchange agreement, dated as of the date hereof (the “Exchange Agreement”), to
which these Terms and Conditions for Exchange of Securities (the “Terms and
Conditions”) are attached as Exhibit A, as set forth in these Terms and
Conditions and in the Exchange Agreement (together, this “Agreement”) relating
to the exchange of certain Notes for Shares as set forth in this Agreement. 
Capitalized terms used but not defined in the Terms and Conditions have the
meanings set forth in the Exchange Agreement.
 
1.Exchange Consideration; Exchange.  On the basis of the representations,
warranties and agreements herein contained and subject to the terms and
conditions herein set forth, the Investor hereby agrees to exchange, and to
cause the other Exchanging Investors to exchange $[         ] aggregate
principal amount of the Notes (the “Exchanged Notes”) for [         ] Shares
(the “Exchange Consideration”).





--------------------------------------------------------------------------------





 
“Market Disruption Event” means (i) a failure by the primary U.S. national or
regional securities exchange or market on which the Common Stock is listed or
admitted to trading (the “Primary Exchange”) to open for trading during its
regular trading session or (ii) the occurrence or existence on any Scheduled
Trading Day (as defined in the Indenture) of any suspension or limitation
imposed on trading on the Primary Exchange (by reason of movements in price
exceeding limits permitted by the Primary Exchange or otherwise) in the Common
Stock or in any options, contracts or future contracts relating to the Common
Stock for more than a one half-hour period in the aggregate during regular
trading hours of the Primary Exchange prior to 1:00 p.m., New York City time.


“Trading Day” is defined in the Indenture; provided that references to Market
Disruption Event for purposes thereof shall be deemed to be references to
“Market Disruption Event” as defined herein.
 
The Exchange shall occur in accordance with the Exchange Procedures; provided
that each of the Company and the Investor acknowledges that the delivery of the
Exchanged Notes for withdrawal through the Deposits and Withdrawal at Custodian
(“DWAC”) program through the DTC or the delivery of the Shares to any Exchanging
Investor may be delayed due to procedures and mechanics within the system of the
DTC or The NASDAQ Global Market (“NASDAQ”) (including the procedures and
mechanics regarding the listing of the Shares on NASDAQ) and that such a delay
will not be a default under this Agreement so long as (i) the Investor and/or
the Company, as the case may be, is using its reasonable best efforts to effect
such delivery, and (ii) such delay is no longer than three business days;
provided, further, that no delivery of Shares will be made until such Exchanged
Notes have been properly submitted for withdrawal through the DWAC program in
accordance with this Agreement, and no accrued interest will be payable by
reason of any delay in making such delivery.
 
The cancellation of the Exchanged Notes shall be effected through the DWAC
program in accordance with the customary procedures of the Trustee.
 
For the avoidance of doubt, as of the Trading Day prior to the Closing (as
defined below), the aggregate principal amount of Exchanged Notes shall be
terminated and cancelled in full and the Exchanging Investors shall have no
rights thereunder, except the right to receive the Shares on the Closing Date.
 
2.The Closing. The closing of the Exchange will take place at a closing (the
“Closing”), which shall take place at the offices of DLA Piper LLP (US) at 12:00
p.m., New York City time, on October 5, 2018, or the next Trading Day thereafter
(the “Closing Date”), or at such other time and place as the Company and the
Investor may mutually agree.
 
3.Representations and Warranties and Covenants of the Company. As of the date
hereof and as of the Closing, the Company represents and warrants to, and
covenants with, the Exchanging Investors that:
 
(a)The Company is duly organized and validly existing under the laws of
Delaware, with full power and authority to conduct its business as it is
currently being conducted and to own its assets.
 
(b)The Company has full power and authority to enter into this Agreement and
perform all obligations required to be performed by the Company hereunder.
 
(c)This Agreement has been duly authorized, executed and delivered by the
Company and constitutes a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except that such
enforcement may be subject to (i) bankruptcy, fraudulent conveyance, insolvency,
reorganization, moratorium or other similar laws affecting or relating to
enforcement of creditors’ rights generally and (ii) general principles of equity
(regardless of whether such enforceability is considered in equity or at law).
 
(d)The execution of this Agreement by the Company and the consummation by the
Company of the transactions contemplated hereby (i) does not require the
consent, approval, authorization, order, registration or qualification of, or
filing with, any governmental authority, non-governmental regulatory authorities
(including NASDAQ, other than the filing with NASDAQ of a Listing of Additional
Shares notification (the “LAS”) which the Company will so file prior to the
issuance of Shares included in the Exchange Consideration on the Closing Date),
or court, or body or arbitrator having jurisdiction over the Company (except as
may be required under the securities or Blue Sky laws of the various states);
and (ii) does not and will not constitute or result in a breach, violation or
default under any note, bond, mortgage, deed, indenture, lien, instrument,
contract, agreement, lease or license, whether written or oral, express or
implied, or with the Company’s Certificate of Incorporation or by-laws, or any
statute, law, ordinance, decree, order, injunction, rule, directive, judgment or
regulation of any court, administrative or regulatory body, governmental
authority, arbitrator, mediator or similar body on the part of the Company or on
the part of any





--------------------------------------------------------------------------------





other party thereto or cause the acceleration or termination of any obligation
or right of the Company or any other party thereto.
 
(e)The Shares have been duly reserved for issuance and, when issued, delivered
and paid for in the manner set forth in this Agreement, will be validly issued,
fully paid and non-assessable, and the issuance of such Shares will not be
subject to any preemptive or similar rights, other than any rights that have
been complied with or waived.
 
(f)Assuming the accuracy of the representations and warranties of the Investor
set forth in this Agreement, the issuance of the Shares pursuant to this
Agreement are exempt from the registration requirements of the Securities Act
and the Shares will not be subject to restrictions on transfer under the
Securities Act (and will not have any restrictive legends on such certificates
or book-entry notations representing such Shares).
 
(g)(A) As of the date hereof, (x) the Company is not aware of any material
non-public information regarding the Company, other than any material non-public
information relating to the Exchange and (y) all reports and other documents
filed by the Company with the Securities and Exchange Commission (the “SEC”)
pursuant to the Securities Exchange Act of 1934, as amended, since January 1,
2017 when considered as a whole (with the more recent such reports and documents
deemed to amend inconsistent statements contained in any earlier such reports
and documents), do not contain any untrue statement of a material fact or any
omission of a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances in which they were
made, not misleading, other than, any material facts with respect to information
regarding the Exchange, the Information (as defined below) or any information
referred to in the wall-crossing email referenced in Section 4(y) below and
(B) the Company hereby agrees to publicly disclose on or before 8:30 a.m.,
New York City time, on the first business day after the date hereof, the
exchange of the Exchanged Notes as contemplated by this Agreement in a press
release; provided that (i) if the Exchange does not take place and (ii) the
Company believes, in good faith, that there is no legal requirement to publicly
disclose information about the Exchange, no press release will be required.  The
Company hereby acknowledges and agrees that this press release will disclose all
confidential information to the extent the Company believes such confidential
information constitutes material non-public information, if any, with respect to
the Exchange or otherwise communicated by the Company to the Investor or any
Exchanging Investor in connection with the Exchange.  For the avoidance of
doubt, the Company may be aware of material non-public information regarding the
Company at the time of the Closing that has not been communicated to the
Investor or any Exchanging Investor.
 
(h)The Company is responsible for paying all of its fees and expenses, the fees
and expenses of its advisors, transfer agent, registrar and other
representatives, if any, of the transactions contemplated by this Agreement;
provided that Investor (for itself and on behalf of the Exchanging Investors) is
responsible for any applicable transfer taxes.
 
(i)The Company will, upon request, execute and deliver any additional documents
deemed by the Trustee or the transfer agent to be reasonably necessary to
complete the transactions contemplated by this Agreement.
 
(j)The Company will, on the first business day following the Closing, file a
Current Report on Form 8-K publically disclosing the exchange of the Exchanged
Notes as contemplated by this Agreement.
 
(k)The Company and each of its subsidiaries within the meaning of
Rule 1-02(w) of Regulation S-X promulgated under the Securities Act have been
duly organized and are validly existing and in good standing under the laws of
their respective jurisdictions of organization, are duly qualified to do
business and are in good standing in each jurisdiction in which their respective
ownership or lease of property or the conduct of their respective businesses
requires such qualification, and have all power and authority necessary to own
or hold their respective properties and to conduct the businesses in which they
are engaged, except where the failure to be so qualified or have such power or
authority would not, individually or in the aggregate, (i) have a material
adverse effect on the business, properties, financial position, stockholders’
equity, or results of operations of the Company and its subsidiaries taken as a
whole (a “Material Adverse Effect”), (ii) prevent or materially interfere with
consummation of the transactions contemplated by this Agreement, or (iii) result
in the delisting of Shares from NASDAQ.
 
(l)Neither the Company nor any of its subsidiaries is (i) in violation of its
charter or by-laws or similar organizational documents; (ii) in default, and no
event has occurred that, with notice or lapse of time or both, would constitute
such a default, in the due performance or observance of any term, covenant or
condition contained in any indenture, mortgage, deed of trust, loan agreement or
other agreement or instrument to which the Company or any of its subsidiaries is
a party or by which the Company or any of its subsidiaries is bound or to which
any of the property or assets of the Company or any of its subsidiaries is
subject; or (iii) in violation of any law or statute or any judgment, order,
rule or regulation of any court or arbitrator or governmental or regulatory
authority (including, without limitation,





--------------------------------------------------------------------------------





the rules and regulations of the NASDAQ), in each case, applicable to the
Company, except, in the case of clauses (ii) and (iii) above, for any such
conflict, breach or violation that would not, individually or in the aggregate,
have a Material Adverse Effect.
 
(m)The Company is not and, after giving effect to the transactions contemplated
by this Agreement, will not be required to register as an “investment company”
or an entity “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, and the rules and regulations of the
SEC thereunder.
 
4.Representations and Warranties and Covenants of the Investor. As of the date
hereof and as of the Closing, the Investor hereby, for itself and on behalf of
the Exchanging Investors, represents and warrants to, and covenants with, the
Company that:
 
(a)The Investor and each Exchanging Investor is a corporation, limited
partnership, limited liability company or other entity, as the case may be, duly
formed, validly existing and in good standing under the laws of the jurisdiction
of its formation.
 
(b)The Investor has all requisite corporate power and authority to execute and
deliver this Agreement for itself and on behalf of the Exchanging Investors and
to carry out and perform its obligations under the terms hereof and the
transactions contemplated hereby. This Agreement has been duly authorized,
executed and delivered by the Investor and constitutes the valid and binding
obligation of the Investor, enforceable in accordance with its terms, subject to
laws of general application relating to bankruptcy, insolvency and the relief of
debtors, and rules of law governing specific performance, injunctive relief or
other equitable remedies. If the Investor is executing this Agreement on behalf
of an Account, (i) the Investor has all requisite discretionary and contractual
authority to enter into this Agreement on behalf of, and, bind, each Account,
and (ii) Exhibit B.1 attached to the Exchange Agreement is a true, correct and
complete list of (A) the name of each Account and (B) the principal amount of
each Account’s Exchanged Notes.
 
(c)Each of the Exchanging Investors is the current sole legal and beneficial
owner of the Exchanged Notes set forth on Exhibit B.1 attached to the Exchange
Agreement.  When the Exchanged Notes are exchanged, the Company will acquire
good, marketable and unencumbered title thereto, free and clear of all liens,
restrictions, charges, encumbrances or adverse claims, rights or proxies of any
kind (i) arising by operation of applicable law, (ii) arising by operation of
any organizational documents of the Company, the Investor, each Exchanging
Investor or the Notes, (iii) that is not terminated on or prior to the Closing,
or (iv) created by or imposed by or on the Company.  None of the Exchanging
Investors has, in whole or in part, other than pledges or security interests
that an Exchanging Investor may have created in favor of a prime broker under
and in accordance with its prime brokerage agreement with such broker,
(x) assigned, transferred, hypothecated, pledged, exchanged or otherwise
disposed of any of its Notes (other than to the Company pursuant hereto), or
(y) given any person or entity any transfer order, power of attorney or other
authority of any nature whatsoever with respect to its Notes.
  
(d)The execution, delivery and performance of this Agreement by the Investor and
compliance by the Investor with all provisions hereof and the consummation of
the transactions contemplated hereby, will not (i) require any consent,
approval, authorization or other order of, or qualification with, any court or
governmental body or agency (except as may be required under the securities or
Blue Sky laws of the various states), (ii) constitute a breach or violation of
any of the terms or provisions of, or result in a default under, (x) the
organizational documents of any of the Investor or any Exchanging Investor or
(y) any material indenture, loan agreement, mortgage, lease or other agreement
or instrument to which the Investor or any of the Exchanging Investors is a
party or by which such Investor or Exchanging Investor is bound, or
(iii) violate or conflict with any applicable law or any rule, regulation,
judgment, decision, order or decree of any court or any governmental body or
agency having jurisdiction over the Investor or any of the Exchanging Investors.
 
(e)The Investor and each Exchanging Investor is a resident of the jurisdiction
set forth on Exhibit B.1 attached to the Exchange Agreement.
 
(f)The Investor and each Exchanging Investor will comply with all applicable
laws and regulations in effect necessary for the Investor to consummate the
transactions contemplated hereby and obtain any consent, approval or permission
required for the transactions contemplated hereby and the laws and regulations
of any jurisdiction to which the Investor and each such Exchange Investor is
subject, and the Company shall have no responsibility therefor.
 
(g)The Investor acknowledges that no person has been authorized to give any
information or to make any representation or warranty concerning the Company or
the Exchange other than the information set forth herein in connection with the
Investor’s and the Exchange Investor’s examination of the Company and the terms
of the Exchange





--------------------------------------------------------------------------------





and the Shares, and the Company does not, and Cowen and Company, LLC (the
“Placement Agent”) does not, take any responsibility for, and neither the
Company nor the Placement Agent can provide any assurance as to the reliability
of, any other information that others may provide to the Investor or any
Exchanging Investor.
 
(h)The Investor and each Exchanging Investor has such knowledge, skill and
experience in business, financial and investment matters so that it is capable
of evaluating the merits and risks with respect to the Exchange and an
investment in the Shares. With the assistance of each Exchanging Investor’s own
professional advisors, to the extent that the Exchanging Investor has deemed
appropriate, such Exchanging Investor has made its own legal, tax, accounting
and financial evaluation of the merits and risks of an investment in the Shares
and the consequences of the Exchange and this Agreement and the Exchanging
Investor has made its own independent decision that the investment in the Shares
is suitable and appropriate for the Exchanging Investor.  Each Exchanging
Investor has considered the suitability of the Shares as an investment in light
of such Exchanging Investor’s circumstances and financial condition and is able
to bear the risks associated with an investment in the Shares.
 
(i)The Investor confirms that it and each Exchanging Investor is not relying on
any communication (written or oral) of the Company, the Placement Agent or any
of their respective affiliates or representatives as investment advice or as a
recommendation to purchase the Shares in the Exchange. It is understood that
information provided by the Company, the Placement Agent or any of their
respective affiliates and representatives shall not be considered investment
advice or a recommendation to conduct the Exchange, and that none of the
Company, the Placement Agent or any of their respective affiliates or
representatives is acting or has acted as an advisor to the Investor or any
Exchanging Investor in deciding to invest in the Shares. The Investor confirms
that it and each Exchanging Investor is not relying and has not relied, upon any
statement, advice (whether accounting, tax, financial legal or other),
representation or warranty by the Company or any of its affiliates or
representatives, including, without limitation, the Placement Agent, except for
the representations and warranties made by the Company in this Exchange
Agreement.
 
(j)The Investor confirms that the Company has not (i) given any guarantee,
representation or warranty as to the potential success, return, effect or
benefit (either legal, regulatory, tax, financial, accounting or otherwise) of
an investment in the Shares or (ii) made any representation or warranty to the
Investor or any Exchanging Investor regarding the legality of an investment in
the Shares under applicable legal investment or similar laws or regulations. In
deciding to participate in the Exchange, the Investor is not relying on the
advice or recommendations of the Company and the Investor has made its own
independent decision that the investment in the Shares is suitable and
appropriate for the Investor.
 
(k)The Investor and each Exchanging Investor is familiar with the business and
financial condition and operations of the Company and the Investor and each
Exchanging Investor has had the opportunity to conduct its own investigation of
the Company and the Shares. The Investor and each Exchanging Investor has had
access to the SEC filings of the Company and such other information concerning
the Company and the Shares as it deems necessary to enable it to make an
informed investment decision concerning the Exchange.  The Investor and each
Exchanging Investor has been offered the opportunity to ask such questions of
the Company and its representatives concerning the Company, its business,
operations, performance, financial condition and prospects and the terms and
conditions of the Exchange and has received answers thereto, as it deems
necessary to enable it to make an informed investment decision concerning the
Exchange.
 
(l)The Investor acknowledges and understands that at the time of the Closing,
the Company may be in possession of material non-public information not known to
the Investor or any Exchanging Investor that may impact the value of the Notes,
including the Exchanged Notes, and the Shares (“Information”) that the Company
is unable to disclose to the Investor or any Exchanging Investor. The Investor
and each Exchanging Investor understands, based on its experience, the
disadvantage to which the Investor and each Exchanging Investor is subject due
to the disparity of information between the Company, on the one hand, and the
Investor and each Exchanging Investor, on the other hand. Notwithstanding this,
the Investor and each Exchanging Investor has deemed it appropriate to
participate in the Exchange.  The Investor agrees that the Company and its
directors, officers, employees, agents, stockholders and affiliates shall have
no liability to the Investor or any Exchanging Investor or its beneficiaries
whatsoever due to or in connection with the Company’s use or non-disclosure of
the Information or otherwise as a result of the Exchange contemplated hereby,
and the Investor hereby irrevocably waives any claim that it or any Exchanging
Investor might have based on the failure of the Company to disclose the
Information.
 
(m)The Investor and each Exchanging Investor understands that no federal, state,
local or foreign agency has passed upon the merits or risks of an investment in
the Shares or made any finding or determination concerning the fairness or
advisability of this investment.





--------------------------------------------------------------------------------





 
(n)Each Exchanging Investor is an “accredited investor” as defined in
Rule 501(a) under the Securities Act and it and any account (including for
purposes of this Section 4(n), the Accounts) for which it is acting (for which
it has sole investment discretion) is a “qualified institutional buyer” as
defined in Rule 144A under the Securities Act. The Investor agrees to furnish
any additional information reasonably requested by the Company or any of its
affiliates to assure compliance with applicable U.S. federal and state
securities laws in connection with the Exchange.
 
(o)The Investor and each Exchanging Investor (i) has held its respective
Exchanged Notes for at least six (6) months and (ii) is not, and has not been
during the consecutive three month period preceding the date hereof and as of
the Closing, will not be, a director, officer or “affiliate” within the meaning
of Rule 144 under the Securities Act (an “Affiliate”) of the Company. To the
Investor’s best knowledge, no Exchanging Investor acquired any of the Notes,
directly or indirectly, from an Affiliate of the Company. Each Exchanging
Investor and its Affiliates collectively beneficially own and will beneficially
own as of the Closing Date (i) less than 10% of the outstanding Shares and
(ii) less than 10% of the aggregate number of votes that may be cast by holders
of those outstanding securities of the Company that entitle the holders thereof
to vote generally on all matters submitted to the Company’s stockholders for a
vote (the “Voting Power”). No Exchanging Investor is a subsidiary, affiliate or,
to the Investor’s knowledge, otherwise closely-related to any director or
officer of the Company or beneficial owner of 10% or more of the outstanding
Shares or Voting Power (each such director, officer or beneficial owner, a
“Related Party”). To the Investor’s knowledge, no Related Party beneficially
owns 10% or more of the outstanding voting equity, or votes entitled to be cast
by the outstanding voting equity, of any Exchanging Investor.
 
(p)Neither the Investor nor any Exchanging Investor is directly, or indirectly
through one or more intermediaries, controlling or controlled by, or under
direct or indirect common control with, the Company.
 
(q)Each Exchanging Investor is acquiring the Shares solely for its own
beneficial account (or for any account (including for purposes of this
Section 4(q), the Accounts) for which it has sole investment discretion), for
investment purposes, and not with a view to, or for resale in connection with,
any distribution of the Shares. The Investor and each Exchanging Investor
understands that the Shares have not been registered under the Securities Act or
any state securities laws and are being issued without registration under the
Securities Act by reason of specific exemption(s) under the provisions thereof
which depend in part upon the investment intent of the Exchanging Investors and
the accuracy of the other representations and warranties made by the Investor in
this Agreement. The Investor and the Exchanging Investors understand that the
Company is relying upon the representations, warranties and agreements contained
in this Agreement (and any supplemental information provided to the Company by
the Investor or the Exchanging Investors) for the purpose of determining whether
this transaction meets the requirements for such exemption(s).
 
(r)The Investor acknowledges that the terms of the Exchange have been mutually
negotiated between the Investor and the Company.  The Investor was given a
meaningful opportunity to negotiate the terms of the Exchange.
 
(s)The Investor acknowledges that it and each Exchanging Investor had a
sufficient amount of time to consider whether to participate in the Exchange and
that neither the Company nor the Placement Agent has placed any pressure on the
Investor or any Exchanging Investor to respond to the opportunity to participate
in the Exchange.  The Investor acknowledges that neither it nor any Exchanging
Investor become aware of the Exchange through any form of general solicitation
or advertising within the meaning of Rule 502 under the Securities Act or
otherwise through a “public offering” under Section 4(a)(2) of the Securities
Act.
 
(t)The operations of the Investor and each Exchanging Investor have been
conducted in material compliance with the applicable rules and regulations
administered or conducted by the U.S. Department of Treasury Office of Foreign
Assets Control (“OFAC”), the applicable rules and regulations of the Foreign
Corrupt Practices Act (“FCPA”) and the applicable Anti-Money Laundering (“AML”)
rules in the Bank Secrecy Act. The Investor has performed due diligence
necessary to reasonably determine that the Exchanging Investors are not named on
the lists of denied parties or blocked persons administered by OFAC, resident in
or organized under the laws of a country that is the subject of comprehensive
economic sanctions and embargoes administered or conducted by OFAC
(“Sanctions”), are not otherwise the subject of Sanctions and have not been
found to be in violation or under suspicion of violating OFAC, FCPA or AML
rules and regulations.
 
(u)The Investor acknowledges it and each Exchanging Investor understands that
the Company intends to pay the Placement Agent a fee in respect of the Exchange.
 





--------------------------------------------------------------------------------





(v)The Investor will, upon request, execute and deliver, for itself and on
behalf of any Exchanging Investor, any additional documents deemed by the
Company and the Trustee or the transfer agent to be reasonably necessary to
complete the transactions contemplated by this Agreement.
 
(w)The Investor understands that, unless the Investor notifies the Company in
writing to the contrary before the Closing, each of the Investor’s
representations and warranties contained in this Agreement will be deemed to
have been reaffirmed and confirmed as of the Closing.
 
(x)No later than one (1) business day after the date hereof, the Investor agrees
to deliver to the Company settlement instructions substantially in the form of
Exhibit B.1 attached to the Exchange Agreement for each of the Exchanging
Investors.
 
(y)The Investor acknowledges and agrees that it and each Exchanging Investor has
not transacted, and will not transact, in any securities of the Company,
including, but not limited to, any hedging transactions, from the time the
Investor was first contacted by the Company or the Placement Agent with respect
to the transactions contemplated this Agreement until after the confidential
information (as described in the confirmatory wall-crossing email received by
the Investor from the Placement Agent) is made public.
 
(z)The Investor acknowledges that the Company may issue appropriate
stop-transfer instructions to its transfer agent, if any, and may make
appropriate notations to the same effect in its books and records to ensure
compliance with the provisions of this Section 4.
 
(aa)The Investor understands that the Company, the Placement Agent and others
will rely upon the truth and accuracy of the foregoing representations,
warranties and covenants and agrees that if any of the representations and
warranties deemed to have been made by it by its participation in the
transactions contemplated by this Agreement and acquisition of the Shares are no
longer accurate, the Investor shall promptly notify the Company and the
Placement Agent. The Investor understands that, unless the Investor notifies the
Company in writing to the contrary before the Closing, each of the Investor’s
representations and warranties contained in this Agreement will be deemed to
have been reaffirmed and confirmed as of the Closing. If the Investor is
exchanging any Exchanged Notes and acquiring the Shares as a fiduciary or agent
for one or more accounts (including for purposes of this Section 4(aa), the
Accounts which are Exchanging Investors), it represents that (i) it has sole
investment discretion with respect to each such account, (ii) it has full power
to make the foregoing representations, warranties and covenants on behalf of
such account and (iii) it has contractual authority with respect to each such
account.
 
(bb)The Investor acknowledges and agrees that the Placement Agent has not acted
as a financial advisor or fiduciary to the Investor or any Exchanging Investor
and that the Placement Agent and its respective directors, officers, employees,
representatives and controlling persons have no responsibility for making, and
have not made, any independent investigation of the information contained herein
or in the Company’s SEC filings and make no representation or warranty to the
Investor or any Exchanging Investor, express or implied, with respect to the
Company, the Notes or the Shares or the accuracy, completeness or adequacy of
the information provided to the Investor or any Exchanging Investor or any other
publicly available information, nor shall any of the foregoing persons be liable
for any loss or damages of any kind resulting from the use of the information
contained therein or otherwise supplied to the Investor or any Exchanging
Investor.
 
5.Conditions to Obligations of the Investor and the Company. The obligations of
the Investor to deliver (or cause to be delivered) the Exchanged Notes and of
the Company to deliver the Shares to each Exchanging Investor in accordance with
this Agreement are subject to the satisfaction at or prior to the Closing of the
following conditions precedent: (a) the representations and warranties of the
Company contained in Section 3 hereof and of the Investor contained in Section 4
hereof shall be true and correct as of the Closing in all respects with the same
effect as though such representations and warranties had been made as of the
Closing and (b) no provision of any applicable law or any judgment, ruling,
order, writ, injunction, award or decree of any governmental authority shall be
in effect prohibiting or making illegal the consummation of the transactions
contemplated by this Agreement.
 
The obligations of the Investor to deliver (or cause to be delivered) the
Exchanged Notes is subject to the following conditions: the Shares (i) shall
have been approved for listing on the NASDAQ and (ii) shall not have been
suspended, as of the Closing Date, by the SEC or the NASDAQ from trading on the
NASDAQ.
 
The obligations of the Company to deliver the Shares is subject to the Investor
properly submitting (or causing to be submitted) the Exchanged Notes for
withdrawal through the DWAC program in accordance with the Exchange Procedures.





--------------------------------------------------------------------------------





 
6.Waiver, Amendment. Neither these Terms and Conditions, the Exchange Agreement
nor any provisions hereof or thereof shall be modified, changed, discharged or
terminated, except by an instrument in writing, signed by the party against whom
any waiver, change, discharge or termination is sought.
 
7.Assignability. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by either
the Company or the Investor without the prior written consent of the other
party.
 
8.Taxation.  The Investor acknowledges that, if an Exchanging Investor is a
United States person for U.S. federal income tax purposes, either (i) the
Company must be provided with a correct taxpayer identification number (“TIN”)
(generally a person’s social security or federal employer identification number)
and certain other information on a properly completed and executed Internal
Revenue Service (“IRS”) Form W-9, which is provided herein on Exhibit C attached
to the Exchange Agreement, or (ii) another basis for exemption from backup
withholding must be established.  The Investor further acknowledges that, if an
Exchanging Investor is not a United States person for U.S. federal income tax
purposes, the Company must be provided the appropriate properly completed and
executed IRS Form W-8, attesting to that non-U.S. Exchanging Investor’s foreign
status and certain other information, including information establishing an
exemption from withholding under Sections 1471 through 1474 of the Internal
Revenue Code of 1986, as amended.  The Investor further acknowledges that any
Exchanging Investor may be subject to 30% U.S. federal withholding or 28% U.S.
federal backup withholding tax on certain payments made to such Exchanging
Investor unless such Exchanging Investor properly establishes an exemption from,
or a reduced rate of, such withholding or backup withholding.
 
9.             Waiver of Jury Trial. EACH OF THE COMPANY AND THE INVESTOR HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL
PROCEEDING ARISING OUT OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
 
10.          Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to such
state’s rules concerning conflicts of laws that might provide for any other
choice of law.
 
11.          Submission to Jurisdiction.  Each of the Company and the Investor
(a) agrees that any legal suit, action or proceeding arising out of or relating
to this Agreement or the transactions contemplated hereby shall be instituted
exclusively in the courts of the State of New York located in the City and
County of New York or in the United States District Court for the Southern
District of New York; (b) waives any objection that it may now or hereafter have
to the venue of any such suit, action or proceeding; and (c) irrevocably
consents to the jurisdiction of the aforesaid courts in any such suit, action or
proceeding.  Each of the Company and the Investor agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.
 
12.          Venue.  Each of the Company and the Investor irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in Section 11. Each of the Company and the Investor
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
 
13.          Service of Process.  Each of the Company and the Investor
irrevocably consents to service of process in the manner provided for notices in
Section 14. Nothing in this Agreement will affect the right of the Company or
the Investor to serve process in any other manner permitted by law.
 
14.          Agent for Service of Process. The Investor hereby irrevocably
appoints and designates the Agent for Service of Process as designated in
Exhibit B.1 attached to the Exchange Agreement (the “Agent for Service of
Process”) as its true and lawful attorney-in-fact and duly authorized agent for
the limited purpose of accepting service of legal process and the Investor
agrees that service of process upon such party shall constitute personal service
of such process on such person.  The Investor shall maintain the designation and
appointment of the Agent for Service of Process at such address until all
obligations under this Agreement shall have been completed in total. If the
Agent for Service of Process shall cease to so act, the Investor shall
reasonably promptly deliver to the Company and the Placement Agent evidence in
writing of acceptance by another agent for service of process of such
appointment, which such other agent for service of process shall have an address
for receipt of service of process in the State of New York and the provisions
above shall equally apply to such other agent for service of process.
 
15.          Section and Other Headings. The section and other headings
contained in these Terms and Conditions are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.





--------------------------------------------------------------------------------





 
16.          Notices. All notices and other communications to the Company
provided for herein shall be in writing and shall be deemed to have been duly
given if delivered personally, sent by registered or certified mail, return
receipt requested, postage prepaid or sent by facsimile or other form of
electronic transmission and will be deemed given on the date so delivered (or,
if such day is not a business day, on the first subsequent business day) to the
following addresses, or in the case of the Investor, the address provided on
Exhibit B.1 attached to the Exchange Agreement (or such other address as the
Company or the Investor shall have specified by notice in writing to the other):
 
If to the Company:
Immunomedics, Inc.
 
300 The American Road
 
Morris Plains, NJ 07950
 
Attn: Michael Garone, Vice President - Finance
 
Email: mgarone@immunomedics.com
 
 
with a copy to (which shall not constitute notice):
DLA Piper LLP (US)
 
51 John F. Kennedy Parkway
 
Short Hills, NJ 07078
 
Attn: Andrew P. Gilbert, Esq.
Scott A. Cowan, Esq.
 
Facsimile: (973) 520-2574
 
Email: andrew.gilbert@dlapiper.com

 
17.          Binding Effect. The provisions of this Agreement shall be binding
upon and accrue to the benefit of the Company and the Investor and their
respective heirs, legal representatives, successors and permitted assigns.
 
18.          Notification of Changes. The Investor hereby covenants and agrees
to notify the Company upon the occurrence of any event prior to the Closing
pursuant to this Agreement that would cause any representation, warranty or
covenant of the Investor contained in this Agreement to be false or incorrect.
 
19.          Reliance by Placement Agent and Financial Advisor.  The Placement
Agent, acting as financial advisor to the Company, may rely on each
representation and warranty of the Company and the Investor made herein or
pursuant to the terms hereof with the same force and effect as if such
representation or warranty were made directly to the Placement Agent.  The
Placement Agent shall be a third-party beneficiary of this Agreement to the
extent provided in this Section 19.
 
20.          Severability. If any term or provision of this Agreement (in whole
or in part) is invalid, illegal or unenforceable in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other term or
provision of this Agreement or invalidate or render unenforceable such term or
provision in any other jurisdiction.
 
21.          Survival.  The representations and warranties of the Company and
the Investor contained in this Agreement or made by or on behalf of the
Exchanging Investors pursuant to this Agreement shall survive the consummation
of the transactions contemplated hereby.
 
22.          Termination.  This Agreement may be terminated and the transactions
contemplated hereby abandoned (a) by mutual agreement of the Company and the
Investor or (b) by either the Company or the Investor if the conditions to such
party’s obligations set forth herein have not been satisfied (unless waived by
the party entitled to the benefit thereof), and the Closing has not occurred on
or before 5:00 p.m., New York City time, on the tenth (10th) business day
following the date hereof, unless otherwise mutually agreed to by the parties to
this Agreement without liability of either the Company or the Investor or the
other Exchanging Investors, as the case may be; provided that neither the
Company nor the Investor shall be released from liability hereunder if the
Agreement is terminated and the transactions abandoned by reason of the failure
of the Company or the Investor or the other Exchanging Investors, as the case
may be to have performed its obligations hereunder.  In the event that a
condition precedent to the Company’s or the Investor’s obligations is not
satisfied, nothing contained herein shall be deemed to require the Company or
the Investor, as the case may be, to terminate the Agreement, rather than to
waive such condition precedent and proceed with the transactions contemplated
hereby.  Except as provided above, if the is terminated and the transactions
contemplated hereby are not concluded as described above, the Agreement will
become void and of no further force and effect.





--------------------------------------------------------------------------------





 
[The remainder of this page is intentionally left blank.]
 
 
EXHIBIT B.1
 
Exchanging Investor Information
 
Exchanging Investor
 
Aggregate Principal Amount of
Exchanged Notes
 
DTC Participant Name
 
DTC Participant
Number
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
Agent for Service of Process:
 
 
Investor Address:
 
 
Telephone:
 
Country of Residence:
 
Taxpayer Identification Number:
 
Account for Notes
 
DTC Participant Number:
DTC Participant Name:
DTC Participant Phone Number:
DTC Participant Contact Email:
FFC Account #:
Account # at Bank/Broker:
 
Account for Shares (if different from Notes)
 
DTC Participant Number:
DTC Participant Name:
DTC Participant Phone Number:
DTC Participant Contact Email:
FFC Account #:
Account # at Bank/Broker:
 
Exchanging Investor Address:
 
 
Telephone:
 
Country of Residence:
 
Taxpayer Identification Number:
 
 
EXHIBIT B.2
 
Exchange Procedures





--------------------------------------------------------------------------------





 
NOTICE TO INVESTOR
 
Attached are Investor Exchange Procedures for the settlement of the exchange of
4.75% Convertible Senior Notes due 2020, CUSIP 452907 AK4 (the “Notes”) of
Immunomedics, Inc. (the “Company”) for shares of the Company’s common stock, par
value $0.01 per share (the “Shares”) pursuant to the Exchange Agreement, dated
as of October 2, 2018, between you and the Company which is expected to occur on
October 5, 2018.  To ensure timely settlement, please follow the instructions
for exchanging your Notes for Shares as set forth on the following page.
 
These instructions supersede any prior instructions you received.  Your failure
to comply with the attached instructions may delay your receipt of Shares for
your Notes.
 
If you have any questions, please contact Iain Franks of Cowen and Company, LLC
at iain.franks@cowen.com or (415) 646-7266.
 
Thank you.
 
Delivery of Notes
 
You must direct the eligible DTC participant through which you hold a beneficial
interest in the Notes to post on October 4, 2018, no later than 9:00 a.m., New
York City time, one-sided withdrawal instructions through DTC via DWAC for the
aggregate principal amount of Notes (CUSIP/ISIN # 452907AK4/US452907AK41) set
forth in Exhibit B.1 of the Exchange Agreement to be exchanged for Shares.  It
is important that this instruction be submitted and the one-sided DWAC
withdrawal (not a deliver vs. payment or free delivery) is posted on October 4,
2018.
 
To receive Shares
 
You must direct your eligible DTC participant through which you wish to hold a
beneficial interest in the Shares to be issued upon exchange to post on October
5, 2018, no later than 9:00 a.m., New York City time, a one-sided deposit
instruction through DTC via DWAC for a number of Shares equal to the Exchange
Consideration per $1,000 principal amount of the Exchanged Notes (CUSIP/ISIN #
452907AK4/US452907AK41) set forth in Exhibit B.1 of the Exchange Agreement.  It
is important that this instruction be submitted and the DWAC posted on October
5, 2018.
 
Closings
 
On October 5, 2018, after the Company receives your Notes on the trading day
prior to such day and your delivery instructions on such day as set forth above,
and subject to the satisfaction of the conditions to Closing as set forth in
your Exchange Agreement, the Company will deliver your Shares in respect of your
Notes exchanged in accordance with the delivery instructions above.
 
 
EXHIBIT C
 
Under U.S. federal income tax law, a holder who exchanges Notes for Shares
generally must provide such holder’s correct TIN on IRS Form W-9 below or
otherwise establish a basis for exemption from backup withholding. A TIN is
generally an individual holder’s social security number or a holder’s employer
identification number. If the correct TIN is not provided, the holder may be
subject to a $50 penalty imposed by the IRS under Section 6723 of the Internal
Revenue Code of 1986, as amended. In addition, certain payments made to holders
may be subject to U.S. backup withholding (currently set at 28% of the payment).
If a holder is required to provide a TIN but does not have a TIN, the holder
should consult its tax advisor regarding how to obtain a TIN. Certain holders
are not subject to these backup withholding and reporting requirements. A
Non-U.S. holder must establish its status as an exempt recipient from backup
withholding and can do so by submitting a properly completed IRS Form W-8
(available from the Company), signed, under penalties of perjury, attesting to
such holder’s exempt foreign status.  U.S. backup withholding is not an
additional tax. Rather, the U.S. federal income tax liability of persons subject
to backup withholding will be reduced by the amount of tax withheld. If
withholding results in an overpayment of taxes, a refund may be obtained
provided that the required information is timely furnished to the IRS.  Holders
are urged to consult their tax advisors regarding how to complete the
appropriate forms and to determine whether they are exempt from backup
withholding or other withholding taxes.





